Order entered March 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00987-CR

                 BRANDON CHARLES SAMPSON, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 282nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-75082-S

                                      ORDER

      Before the Court are pro se appellant’s March 3, 2020 and March 17, 2020

motions for extension of time to file his pro se response to counsel’s Anders brief.

We GRANT the motions and extend the time to file appellant’s pro se response to

June 5, 2020.

      We DIRECT the Clerk to transmit a copy of this order by electronic

transmission to counsel for the parties.
     We further DIRECT the Clerk to send a copy of this order, by first class

mail, to Brandon Charles Sampson; TDCJ No. 02287033; Coffield Unit; 2661 FM

2054; Tennessee Colony, Texas 75884-5000.



                                          /s/   CORY L. CARLYLE
                                                JUSTICE




                                    –2–